DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference to Figures 6F, 6G and 6H has been used to designate both suturing of the first instrument from top to bottom and then from bottom to top and suturing of the second instrument from bottom to top and then from top to bottom ([0030]). Similarly, Fig. 6R has been used to designate when the tissue is unrolled the suture has passed from top to bottom and then nearby from bottom to top as well as from bottom to top and then top to bottom ([0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “passing the needle” in line 8 which should read “pass the needle” for grammatical purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “passing the needle” in line 16 which should read “pass the needle” for grammatical purposes.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “wherein the needle is passed from bottom to top” in lines 1-2 which should read “wherein the needle is configured to be passed from bottom to top of the tissue” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 recites “a surgical device comprising at least a first instrument and a second instrument” in lines 1-2. While applicant has support for two separate instruments (a first instrument and a second instrument; [0030]) i.e. two devices, support is not found in the originally filed description for a single device including both a first instrument with multiple tips and a needle and a second instrument with multiple tips and a needle. Additionally, the specification recites “the second instrument will have the hand piece positioned 180 degrees to the tip” ([0030]). Thus, the second instrument has a separate hand piece than the first instrument which further supports that the first and second instruments are different, separate devices that may instead be useable together. For the purposes of examination, the term “surgical device” has been interpreted as a surgical assembly or a surgical system that can be made up of multiple, separate instruments/devices.
Claims 2-7 depend from rejected claim 1; therefore, are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a suture” in line 16. Claim 1 previously recites “a suture” in line 8. It is unclear if the suture of line 16 is intended to be the same suture of line 8 or in addition to the suture of line 8. For the purposes of examination, the limitation of line 16 has been interpreted to read “the suture”.
Claim 1 recites “the needle” in line 16. Claim 1 previously recites “a needle of the first tip of the first instrument” in line 7 and “a needle of the first tip of the second instrument” in line 15. It is unclear as to which needle “the needle” of line 16 is intended to refer back to. For the purposes of examination, the limitation of line 16 has been interpreted to read “the needle of the first tip of the second instrument”.
Claims 2-6 depend from rejected claim 1; therefore, are also rejected.
Claim 7 recites the limitation "the surgical instrument" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregoire et al. (US 2011/0118760 A1).
Regarding claim 9, Gregoire discloses a surgical device (suturing device 100; fig. 1) for placing complex sutures (as the device places suture 300) into animal tissues ([0020) having three tips (lower jaw member 102, arm 210, arm 212), the first tip (102) configured to be positioned under a tissue (fig. 4A), the second tip (210) configured to be positioned on top of the tissue and to the left of the first tip (when viewed from the user’s perspective; fig. 4B), and the third tip (212) configured to be positioned on top of the tissue and to the right of the first tip (when viewed from the user’s perspective; fig. 4B).
Regarding claim 10, Gregoire discloses wherein the three tips are operable to crimp the tissue where the first tip is moved above the second and third tip (as the user may manipulate the jaws closed and rotate the entire suturing device 180 degrees so that the lower jaw 102 is moved above the arms 210, 212).
Regarding claim 11, Gregoire discloses wherein a needle (needle 110) is configured to be passed through the tissue crimp (as needle 110 is passed through tissue and is capable of being passed through the tissue crimp based on the user’s manipulation of the device; fig. 4B).

Regarding claim 13, Gregoire discloses wherein the needle is configured to be passed from top to bottom of the tissue between the first and second tip (for example, when the tissue has been crimped and rotated as discussed above with respect to claim 9).
Regarding claim 14, Gregoire discloses wherein the needle is passed from bottom to top between the first and third tip (as shown in fig. 4B).

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagnik et al. (US 2019/0175170 A1).
Regarding claim 8, Yagnik discloses surgical device (knotless suture 200; fig. 5) for placing complex sutures (60, 20) into animal tissues using one or more complex locking and grasping suture configurations (as the loop 115 grasps and locks suture loader 60) to perform rotator cuff repair (as the knotless suture constructs are used for exemplary rotator cuff repairs; [0019]) by suturing a loop (115) through a biological tissue and passing a second suture (suture of 60 between eyelets 61 of Fig. 5) through said loop (as loop 115 may be made around tissue and loader 60 is inserted within the loop 115; fig. 5) for placing said complex sutures (60, 20; Fig. 5). (It is noted that claim 8 does not recite any structural limitations for the surgical instrument. Instead, the surgical instrument is entirely functionally recited.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire et al. (US 2011/0118760 A1) in view of Prior et al. (US 2018/0214146 A1).
Regarding claim 1, Gregoire discloses a surgical first instrument (suturing device 100; fig. 1) for placing complex sutures into a tissue of an animal ([0020]), that 
Gregoire fails to disclose a second instrument comprising: a first tip and a second tip of the second instrument operable to: grip the tissue below and above the tissue; and roll the tissue 180 degrees; a needle of the first tip of the second instrument operable to: pierce a fold of the tissue created by the roll and passing the needle and a suture through the rolled tissue from bottom to top and also from top to bottom for placing said complex sutures into the tissue.
However, Prior teaches a surgical device for placing sutures (tissue closure device with one or more sutures; abstract) with a first instrument (tissue closure device 200) for repeating a suturing process. Alternately, or additionally, a different or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical device of Gregoire to include an additional identical instrument as taught by Prior in order to repeat the suturing process as desired to better secure the site of treatment.
Regarding claim 6, Gregoire discloses wherein the tissue is a fibrous tissue (as the suturing device is used to repair torn rotator cuffs, which includes tendons and ligaments i.e. “fibrous tissues”; [0001]).
Regarding claim 7, Gregoire discloses wherein the surgical instrument is operable to perform rotator cuff surgery ([0001]).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire et al. (US 2011/0118760 A1) in view of Prior et al. (US 2018/0214146 A1) as applied to claim 1 above, and further in view of Marshall et al. (US 2010/0228271 A1).
Regarding claim 2, modified Gregoire fails to disclose wherein the second instrument further comprises a hand piece positioned 180 degrees to the first tip of the second instrument.
However, Marshall teaches a suturing instrument (abstract) that may have a hand piece (actuating portion at the proximal end of the device) that is positioned 90 degrees to a first tip (jaws at the distal end of the device) (Figs. 31-32) or, alternatively, a hand piece (actuating portion at the proximal end of the device) that is positioned 180 degrees to a first tip (jaws at the distal end of the device (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hand piece of the second instrument of modified Gregoire to be positioned 180 degrees to the first tip of the second instrument in light of the teachings of Marshall. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a hand piece that may be griped by the user to activate the suturing instrument.
Regarding claim 3, Gregoire substantially discloses the invention as claimed above and further discloses wherein the needle (110) is a flexible needle (as the needle is made of a super-elastic material that may be disposed in a generally linear configuration while in the retracted position, and then a preformed curved configuration during displacement to the extended position; [0024]).
.

Response to Arguments
Applicant's arguments filed 1/05/2021 have been fully considered but they are not persuasive. 
With respect claims 1 and 9 over Gregoire, applicant argues that Gregoire does not disclose a suturing device for placing complex sutures into animal tissues and instead teaches a device for placing only simple sutures. However, complex sutures are not positively claimed and, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the jaw 102 and arms 210, 212 of Gregoire are capable of grasping and rotating a portion of a suture 300. Therefore, they are capable of grasping and rotating a 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed surgical device is such that the surgeon will not be required to turn the suturing device 180 degrees during the surgical procedure to roll tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Based on the current claim language (“operable to”), there is no structure found in the claims that implicitly requires this feature and the device of Gregoire may be rotated by a surgeon to achieve the same claimed functional result.
Applicant argues that Gregoire fails to disclose a third tip as claimed, stating that arm 212 is a part of upper jaw 104 and there are only two tips, upper jaw 104 and lower jaw 102.  However, the terms “first tip”, “second tip”, and “third tip” are broad and because the arms 210 and 212 are separated from one another at their distal ends and form two distinct tips of the upper jaw 104, it is the examiner’s position that the two arms meet the claimed limitations of second and third tips.
Applicant's arguments with respect to claim 8 over Yagnik fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For example, there is no explanation as to why the loop 115 grasping and locking suture loader 60 is not considered complex 
Additional arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the foregoing reasons, the application is not found in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771